      Case 1:16-cv-00724-LTS-SDA Document 166
                                          165 Filed 04/21/20
                                                    04/15/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


SOLID OAK SKETCHES, LLC,                          CASE NO. 1:16-cv-724-LTS-RLE

                       Plaintiff-
                       Counterdefendant,

       v.

2K GAMES, INC. and TAKE-TWO
INTERACTIVE SOFTWARE, INC.,

                       Defendants-
                       Counterclaimants.


             JOINT STIPULATION AND [PROPOSED] FINAL JUDGMENT

       IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Solid Oak

Sketches, LLC (“Solid Oak”), on the one hand, and Take-Two Interactive Software, Inc., 2K

Games, Inc., and Visual Concepts Entertainment, LLC (“Take-Two”), on the other hand,

(collectively, the “Parties,” and each a “Party”) that this Final Judgment be entered in the present

action as set forth below without further notice or process:

       WHEREAS, Solid Oak filed a lawsuit in the United States District Court for the Southern

District of New York captioned Solid Oak Sketches, LLC v. Visual Concepts, LLC, 2K Games,

Inc. and Take-Two-Interactive Software Inc., No. 1:16-cv-724 (LTS)(RLE) (the “Litigation”),

alleging that Take-Two infringed certain copyrights in tattoos;

       WHEREAS, Take-Two filed counterclaims in the Litigation seeking a declaratory

judgment of non-infringement based on the doctrines of de minimis use (Counterclaim I) and fair

use (Counterclaim II), as well as fraud on the Copyright Office (Counterclaim III);

       WHEREAS, on March 26, 2020, this Court granted Take-Two’s motion for summary

judgment in its entirety and denied Solid Oak’s cross motion to exclude Take-Two’s expert

                                                 2
      Case 1:16-cv-00724-LTS-SDA Document 166
                                          165 Filed 04/21/20
                                                    04/15/20 Page 2 of 3



testimony (Dkt. No. 164) (the “Summary Judgment Order”), dismissing Solid Oak’s copyright

infringement claim, and finding that NBA 2K’s use of the NBA Players’ Tattoos was de minimis
                                                   use                                            LTS
use and fair use, and that Take-Two was licensed to /the tattoos, thereby resolving Take-Two’s

Counterclaims I and II;

       WHEREAS, Take-Two’s counterclaim for fraud on the Copyright Office was not

resolved by the Summary Judgment Order;

       WHEREFORE, upon the consent and request of Solid Oak and Take-Two, IT IS

HEREBY ORDERED, ADJUDGED, and DECREED THAT:

       1.      Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Take-

Two’s Counterclaim III (Fraud on the Copyright Office) is voluntarily dismissed with prejudice.

       2.      Final judgment is hereby entered in favor of Take-Two and against Solid Oak.

       3.      The Court shall retain jurisdiction to entertain such further proceedings and to

enter such further orders as may be necessary or appropriate to implement and/or enforce the

judgment. The Parties specifically consent to personal jurisdiction and venue in the United

States District Court for the Southern District of New York

       4.      Each Party affirms that its consent to this Final Judgment is given freely and

voluntarily, and after having had the opportunity to discuss same with its legal counsel.

       5.      The Clerk of the Court is hereby directed to mark this case closed.




                                                 3
      Case 1:16-cv-00724-LTS-SDA Document 166
                                          165 Filed 04/21/20
                                                    04/15/20 Page 3 of 3




 Darren      A.       Heitner                    Dale M. Cendali
 HEITNER LEGAL, P.L.L.C.                         Joshua L. Simmons
 1736 NE 7th Street                              Christopher T. Ilardi
 Fort Lauderdale, FL 33304                       Miranda D. Means
 Telephone: (954) 558-6999                       KIRKLAND & ELLIS LLP
 darren@heitnerlegal.com                         601 Lexington Avenue
                                                 New York, New York 10022
 Counsel for Plaintiff                           Telephone: (212) 446-4800
                                                 dale.cendali@kirkland.com
                                                 joshua.simmons@kirkland.com
                                                 christopher.ilardi@kirkland.com
                                                 miranda.means@kirkland.com

                                                 Counsel for Defendants


                     20th
IT IS SO ORDERED this /day of April, 2020.
                                                    /s/ Laura Taylor Swain


                                                         HON. LAURA T. SWAIN
                                                         United States District Judge




                                             4
